Citation Nr: 0604529	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  05-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran had service in the Merchant Marine between July 
1942 and April 1943, and in the U.S. Navy from September 1943 
to March 1946.  

This case, which has been advanced on the docket, comes to 
the Board of Veterans' Appeals (Board) from a November 2004 
rating decision, which increased the veteran's noncompensable 
rating for bilateral hearing loss to 10 percent.  The veteran 
filed a notice of disagreement in December 2004, the RO 
issued a statement of the case in July 2005, and the veteran 
perfected his appeal in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran most recently underwent a VA examination for 
impaired hearing in November 2004.  In his August 2005 
substantive appeal, he specifically stated that his hearing 
had worsened since that most recent examination.  A new 
examination is therefore necessary.  

In a December 2004 notice of disagreement, the veteran stated 
that he and his wife were living off of income from the 
Social Security Administration (SSA).  It is unclear whether 
he has been awarded benefits for his hearing loss, or is 
receiving SSA income for retirement.  Nevertheless, if there 
are any outstanding SSA records and/or medical records 
regarding his bilateral hearing loss, these documents may be 
relevant to the higher rating claim, so they should be sought 
on remand (along with any updated treatment records).

Accordingly, the Board remands this case for the following:

1.	Schedule a VA examination.  Ensure 
that the claims folder is reviewed 
prior to the examination, and that any 
tests deemed necessary are performed.  
In a written report, the examiner 
should specify current nature and 
severity of the veteran's service-
connected bilateral hearing loss. 

2.	Request, from the SSA, any 
administrative decision(s), 
examination report(s), and other 
underlying medical records relied upon 
in determining whether the veteran was 
entitled to SSA benefits related to 
bilateral hearing loss, as well as any 
records of subsequent assessment, or, 
if no decision has been made, request 
any such records thus far.  Once 
obtained, permanently associate all 
documents with the claims folder. 

3.	Furnish the veteran with the 
appropriate release-of- information 
forms and obtain copies of all 
outstanding VA and private medical 
records, pertaining to bilateral 
hearing loss since November 2004. 

4.	Thereafter, readjudicate the claim for 
entitlement to a rating in excess of 
10 percent for bilateral hearing loss.  
If it remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case, 
which summarizes the evidence and 
analyzes all relevant legal authority.  
Allow appropriate time for response.

The veteran may submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101

(West 2002) (Historical and Statutory Notes); see also M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).





 
 
 
 

